 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 ERIN A. CORNELL (CABN 227135)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7124
 7        Facsimile: (415) 436-7234
          erin.cornell@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                        )   CASE NO. CR 13-00363-1 EMC
                                                      )
14            Plaintiff,                              )   UNITED STATES’ SENTENCING
                                                      )   MEMORANDUM
15       v.                                           )
                                                      )   Date: November 21, 2018
16   JORDAN JACKSON,                                  )   Time: 2:30 p.m.
                                                      )   Ctrm: 5, 17th Floor
17            Defendant.                              )
                                                      )   Honorable Edward M. Chen, presiding
18

19            The government anticipates that on November 21, 2018, the defendant will admit Charges Two,
20 Four and Five, as set forth in the Second Amended Petition for Arrest Warrant for Offender Under

21 Supervision (“Form 12”), filed on August 17, 2018. 1 Charge Two alleges that the defendant unlawfully

22 possessed marijuana. Charge Four alleges that the defendant associated with a convicted felon. Charge

23 Five alleges that from January to May 2018, the defendant failed to submit written reports to his

24 probation, and further failed to notify his probation officer that he had purchased a car from the

25 aforementioned convicted felon. These are Grade C violations and the defendant’s criminal history

26 category is IV, resulting in a Guidelines range of six to twelve months.

27
     1
28            The defendant will be arraigned on the new charges in the Form 12 (Charges Four and Five) on
              the morning of November 21, 2018.
     U.S.’s Sentencing Memorandum                    1
     CR 13-00363-1 EMC
 1           The government agrees with the Probation Officer and recommends that the Court sentence

 2 defendant to twelve months’ imprisonment and 48 months of supervised released. The defendant was

 3 originally sentenced to 50 months of custody and five years of supervised release after he pled guilty to

 4 Conspiracy to Commit Sex Trafficking in violation of 18 U.S.C. § 1594(c). The facts of his underlying

 5 conviction are atrocious – in sum, the defendant, along with his co-defendant Mercedes Kidd, admitted

 6 to knowingly conspiring together to recruit, entice, harbor, transport, and maintain a 16-year old victim,

 7 intending that the victim would, and in fact did, engage in commercial sex acts. The defendant and his

 8 co-defendant further used physical force against the victim, and the defendant had sex with the victim.

 9           This is the defendant’s fourth Form 12 since he commenced his supervised release on December

10 6, 2016. The first Form 12 involved the defendant’s failure to participate in sex offender treatment and

11 drug testing. The Court took judicial notice. The second Form 12 involved the defendant’s failure to

12 report for drug testing and for using marijuana. The Court took judicial notice. The third Form 12 again

13 involved the defendant’s use of marijuana, failure to report for sex offender counseling, failure to follow

14 the directions of his probation officer, failure to participate in drug testing, and failure to notify his

15 probation officer of a change in residence. The Court took judicial notice.

16           The defendant has repeatedly violated the terms of his supervised release and has not received

17 any punishment for doing so. Thus, in order to punish the defendant for his most recent violations and

18 hopefully deter him from future ones, the government respectfully recommends that the Court sentence

19 the defendant to twelve months’ imprisonment – a sentence at the high end of the Guidelines range.

20           The defendant disputes the allegations contained in Charges One and Three, so in the interest of

21 judicial economy and resolution of the pending matter, the government is agreeing to dismiss these

22 charges, and the defendant is agreeing to admit the remaining three charges. Nevertheless, the

23 allegations in Charge One suggest the defendant has been up to his old ways – pimping. Police found

24 the defendant in a car with an adult woman, who claimed that the defendant had kidnapped her, raped

25 her, and forced her into prostitution. The victim declined to press charges, however, and police officers

26 have not been able to find her to confirm her story or further investigate. The government understands

27 that the defendant contends their encounters were consensual. Nevertheless, in his car officers found a

28 box of condoms and the defendant admitted to possessing marijuana – conduct that forms the basis of

     U.S.’s Sentencing Memorandum                      2
     CR 13-00363-1 EMC
 1 Charge Two. As demonstrated by the prior Form 12s, the defendant has repeatedly used marijuana, a

 2 violation of the terms of his supervised release.

 3          A sentence at the high end of the Guidelines range is warranted because, as noted above, the

 4 defendant has repeatedly violated the terms of his supervised release yet has faced no additional custody

 5 time. The government understands that the defendant will be asking for a sentence of six months’

 6 imprisonment – such a sentence would merely be a further slap on the wrist. The defendant has been in

 7 custody since approximately July 26, 2018; thus, a sentence at the low end or even the middle of the

 8 Guidelines would have little, if any, deterring effect on the defendant, who has already served four

 9 months in custody for the pending Form 12.
10          Accordingly, for the reasons set forth herein, as well as those in the probation officer’s

11 sentencing memorandum dated November 8, 2018, the government respectfully recommends that the

12 Court sentence the defendant to twelve months’ imprisonment and 48 months of supervised release.

13

14 DATED: November 14, 2018                                       Respectfully submitted,

15                                                                ALEX G. TSE
                                                                  United States Attorney
16

17                                                                /s/ Erin A. Cornell
                                                                  ________________________
18                                                                ERIN A. CORNELL
                                                                  Assistant United States Attorney
19

20

21

22

23

24

25

26

27

28

     U.S.’s Sentencing Memorandum                      3
     CR 13-00363-1 EMC
